 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1389 
In the House of Representatives, U. S.,

June 15, 2010
 
RESOLUTION 
Recognizing the immeasurable contributions of fathers in the healthy development of children, supporting responsible fatherhood, and encouraging greater involvement of fathers in the lives of their children, especially on Father’s Day. 
 
 
Whereas fathers factor significantly in the lives of children; 
Whereas fathers play an important role in teaching their children life lessons and preparing them to succeed in school and in life; 
Whereas children with involved fathers are more likely to do well in school, have a better sense of well-being, and have fewer behavioral problems; 
Whereas supportive fathers promote the positive physical, social, emotional, moral, and mental development of children; 
Whereas promoting responsible fatherhood can help increase the chances that children will grow up with two caring parents; 
Whereas, when fathers are actively involved in the upbringing of children, the children demonstrate greater self-control and a greater ability to take initiative; 
Whereas responsible fatherhood can help reduce child poverty; 
Whereas responsible fatherhood strengthens families and communities; and 
Whereas Father’s Day is the third Sunday in June: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the millions of fathers who serve as a wonderful, caring parent for their children; 
(2)calls on fathers across the United States to use Father’s Day to reconnect and rededicate themselves to their children’s lives, to spend Father’s Day with their children, and to express their love and support for their children; 
(3)urges men to understand the level of responsibility fathering a child requires, especially in the encouragement of the mental, moral, social, academic, emotional, physical, and spiritual development of children; and 
(4)encourages active involvement of fathers in the rearing and development of their children, including the devotion of time, energy, and resources. 
 
Lorraine C. Miller,Clerk.
